STEPHENSON, Justice
(concurring).
I respectfully concur in the disposition of this appeal and add these few statements solely for the purpose of assisting trial courts when faced with this problem.
The steps that should be taken are set forth in the dissenting opinion of Chief Justice Calvert in Denton County v. Brammer, 361 S.W.2d 198, 202-203 (Tex.1962), as follows:
“One who files a judicial proceeding owes a duty to prosecute it with due diligence. When a motion to dismiss a proceeding on the ground of abandonment is filed, the trial court must first determine whether the proceeding has been on file, without action, for an unreasonable length of time. If it has not, the motion should be overruled summarily. If it has, a rebuttable presumption of abandonment arises, and an opportunity should be afforded the party who filed the proceeding to prove, if he can, that he had good reason for his delay in prosecuting the proceeding. If he fails or refuses to offer proof, or if the proof offered fails to show good reason for the delay, the presumption is not rebutted and becomes conclusive, and the motion to dismiss should be granted. If proof is offered and does show good reason for the delay, the presumption is rebutted and the motion should be overruled. Whatever may be the action of the trial court, and at whatever stage it is taken, it is to be taken in the exercise of sound judicial discretion and is erroneous only if it is so arbitrary as to constitute an abuse of discretion.”
In our case, from the judgment entered, there is an implied finding that the trial court determined from its record that this case had been on its docket without action for an unreasonable length of time (four years and almost five months). The trial court then afforded plaintiff an opportunity to prove, if he could, that he had good reason for his delay in prosecuting this *199case. In the absence of a statement of facts, there is an implied finding that the evidence heard supports the trial court’s action in dismissing this case. Without a statement of facts, it is not possible for this court to determine that the trial court clearly abused his discretion in granting the motion to dismiss.